Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11:
The prior art of record, Mani-Meitav et al (U.S. Patent Application Publication No. 20050216788) teaches a Fast Backup Storage and fast Recovery of Data (FBSRD) method for a facility, preferably with a SAN, coupled to a network with servers and workstations, operating in both a storage mode and a recovery mode. Coupled to the network are a primary storage, a repository, and a Backup Appliance computer BA. The BA runs a Backup Computer Program in association with at least one computer. When in storage mode, data is retrieved out of primary storage for back up, by taking snapshots and saving the retrieved data into repository in block format. In recovery mode, backed-up data is retrieved from repository and recovered into primary storage in either one of both block format and file format. The BA runs interactively with an Agent Computer Program residing in each server and workstation, and with a Backup User Interface management computer program operated by a user. 



Claims 2-10 and 12-20:
These claims are dependent claims. They are definite, enabled by the specification, and further limiting to the independent claim. They are patently distinct over the art of record for at least the same reasons above and are also allowable.

Relevant Prior Art
Slik, U.S. Patent Application Publication No. 20200218615, is directed to methods, non-transitory computer readable media, and devices that more effectively manage snapshots by creating a namespace including files described by stored file recipe objects and each comprising fragments, directories described by metadata in the file recipe objects and each comprising one or more of the files, and snapshots described by stored snapshot request objects. Content of one of the directories are identified based on an identification of corresponding ones of the file recipe objects that existed within the namespace at a specified time. At least one of the files, included in the identified content and existing within the namespace at the specified time, is accessed in response to one or more received requests. 
The above reference is pertinent arts listed in PTO-892 from. It is directed to the same field of invention to the state of art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        03/07/2022